     Case 2:20-cv-00564-JAM-EFB Document 13-3 Filed 07/20/20 Page 1 of 4


 1    DERICK E. KONZ, ESQ., SB No. 286902
        Email: dkonz@akk-law.com
 2    GÖKALP Y. GÜRER, ESQ., SB No. 311919
 3      Email: ggurer@akk-law.com
      ANGELO, KILDAY & KILDUFF, LLP
 4    Attorneys at Law
      601 University Avenue, Suite 150
 5    Sacramento, CA 95825
 6    Telephone: (916) 564-6100
      Telecopier: (916) 564-6263
 7
      Attorneys for Defendants CITY OF ANDERSON and ANDERSON POLICE OFFICER
 8    KAMERON LEE
 9
                                     UNITED STATES DISTRICT COURT
10
                                    EASTERN DISTRICT OF CALIFORNIA
11
      JAMES I. McMILLAN,                               )   Case No.: 2:20-cv-00564-JAM-EFB
12                                                     )
13                                    Plaintiff,       )   DECLARATION OF GOKALP Y.
                                                       )   GURER IN SUPPORT OF DEFENDANTS
14                            vs.                      )   CITY OF ANDERSON AND ANDERSON
                                                       )   POLICE OFFICER KAMERON LEE’S
15
      ANDERSON FIRE PROTECTION                         )   MOTION TO DISMISS
16    DISTRICT, et al.                                 )
                                                       )   DATE:        September 15, 2020
17                                    Defendants.      )   TIME         1:30 P.M.
                                                       )   DEPT:        6, 14th Floor
18
                                                       )
19
20            I, GÖKALP Y. GÜRER, declare as follows:
21            1.      I am an attorney at law duly licensed to practice before the Courts in the State of
22    California and in the United States District Court for the Eastern District of California. I am an
23    associate of the law firm of Angelo, Kilday & Kilduff, LLP, attorneys for Defendants CITY OF
24    ANDERSON and ANDERSON POLICE OFFFICER KAMERON LEE. I am familiar with the
25    events in this case and, if asked, could competently testify to the following based on personal
26    knowledge.
27            2.      I am making this declaration to demonstrate compliance with Section III of the
28    Court’s Standing Order (ECF No. 3-2.) (“Meet and Confer Requirements”).
                                                   -1-
        DECLARATION OF GOKALP Y. GURER IN SUPPORT OF DEFENDANTS CITY OF ANDERSON AND
                  ANDERSON POLICE OFFICER KAMERON LEE’S MOTION TO DISMISS
     Case 2:20-cv-00564-JAM-EFB Document 13-3 Filed 07/20/20 Page 2 of 4


 1           3.      On July 14, 2020, I called Plaintiff JAMES I. McMILLAN in order to discuss
 2    concerns I had with his claims against my clients. In response to each of my expressed concerns,
 3    though, Plaintiff repeatedly told me to “just read the complaint.” I told Plaintiff that I had read the
 4    complaint several times and still wished to discuss, and even though I made repeated attempts to
 5    discuss the factual and legal nuances of my arguments, Plaintiff told me to file my motion.
 6    Attached hereto as EXHIBIT A is a true and correct copy of my e-mail to Plaintiff confirming my
 7    attempt to meet and confer.
 8           I declare under penalty of perjury under the laws of the State of California and the United
 9    States of America that the foregoing is true and correct. Executed this 20th day of July 2020, at
10    Sacramento, California.
11                                                                   /s/ Gökalp Y. Gürer
12                                                           GÖKALP Y. GÜRER
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       -2-
        DECLARATION OF GOKALP Y. GURER IN SUPPORT OF DEFENDANTS CITY OF ANDERSON AND
                  ANDERSON POLICE OFFICER KAMERON LEE’S MOTION TO DISMISS
Case 2:20-cv-00564-JAM-EFB Document 13-3 Filed 07/20/20 Page 3 of 4




              EXHIBIT A
     Case 2:20-cv-00564-JAM-EFB Document 13-3 Filed 07/20/20 Page 4 of 4

From:            Gokalp Gurer
To:              "jimcmillan@netscape.net"
Cc:              Bruce Kilday; Derick E. Konz; Melanie Fitzpatrick; Sarah E. Kelly
Subject:         McMillan v. County of Shasta, et al. - meet/confer re: Motion to Dismiss
Date:            Tuesday, July 14, 2020 3:46:53 PM


Mr. McMillan,

Good speaking with you just now. This e-mail confirms we just discussed my concerns with the
factual and legal bases of your claims against my clients, the City of Anderson and Anderson Police
Officer Kameron Lee. We will move forward with a Motion to Dismiss.

If you have any questions, or if you change your mind and would like to amend in light of our
conversation, please let me know. You are always free to call me at (530) 204-8888. I am working
from home.

Sincerely,

Gokalp Y. Gurer, Esq.
Associate

Angelo, Kilday & Kilduff
601 University Avenue, Suite 150
Sacramento, CA 95825
ggurer@akk-law.com
(916) 564-6100 – Ext. 222
